Exhibit 99.2(k)(i) ADMINISTRATIVE SERVICES AGREEMENT between DMR Mortgage Opportunity Fund LP and LaSalle Bank National Association dated April 30, 2008 Table of Contents Page 1. Certain Defined Terms 1 2. Appointment and Duties of the Administrator 1 3. Anti-Money Laundering 2 4. Fees and Expenses 2 5. Other Activities 3 6. Delegation 3 7. Confidentiality 3 8. Non-Solicitation 4 9. Representations, Warranties and Covenants 5 10. Limitation of Liability 8 11. Indemnification 10 12. Ownership and Delivery of Documents; Other Property Rights 11 13. Term and Termination 11 14. Force Majeure 12 15. Survival 13 16. Miscellaneous 13 SCHEDULES Schedule I - Administrator; Investment Fund; Management Entities, Fund Documents Schedule 2 - Defined Terms Schedule 3 - Services Schedule 4 - Fees Schedule 5 - Authorized Persons EXHIBITS Exhibit A – Power of Attorney i ADMINISTRATIVE SERVICES AGREEMENT AGREEMENT dated as of 30 April, 2008 (this “Agreement”) between the party listed as the Administrator on Schedule 1, Section 1 (the “Administrator”) and the party or parties listed as the Client on Schedule 1, Section 2 (the “Client” and, together with the Administrator, the “Parties”). WITNESSETH WHEREAS, the Administrator provides fund accounting and administrative services to investment vehicles; and WHEREAS, the Client is in the business of investing in securities as more fully described in the Memorandum (as defined below); and WHEREAS, the Client wishes to engage the Administrator to perform certain accounting, administrative, investor and other services, as described in this Agreement and set forth on Schedule 3, and the Administrator has agreed to perform such services for the Client on the terms and conditions set out in this Agreement; NOW, THEREFORE, the Parties agree as follows: 1.Certain Defined Terms.For the purposes of this Agreement, capitalized terms used herein but not otherwise defined herein shall have the meanings specified on Schedule 2. 2.Appointment and Duties of the Administrator. (a)The Client hereby appoints the Administrator to act as administrator of the Client and the Administrator hereby accepts such appointment, pursuant and subject to the terms and conditions provided herein.The Client hereby grants the Administrator all power and authority to act for the Client as necessary to carry out the Administrator’s obligations under this Agreement, including, without, limitation, opening bank, brokerage and custody accounts on behalf of the Client, and, at the request of the Administrator, the Client shall execute and deliver one or more Limited Powers of Attorney in the form of Exhibit A to further evidence the same. (b)The Administrator agrees to provide to the Client the services set forth on Schedule 3 (the “Services”) in accordance with and subject to the terms and conditions provided herein.In performing the Services, the Administrator shall use commercially reasonable efforts to comply (on behalf of the Client) with the applicable provisions of the Fund Documents, the Material Agreements and resolutions of the Client or the Manager provided in writing to the Administrator by the Client or the Manager; provided, however, such compliance by the Administrator shall not be required to the extent it may be contrary to Applicable Law. (c)The Client shall give timely Instructions to the Administrator in regard to matters affecting the Administrator’s duties under this Agreement. (d)The Client shall cooperate with the Administrator in connection with the matters described herein.Without limiting the generality of the foregoing, the Client shall use its reasonable efforts to supply in a timely fashion any information maintained by it that the Administrator may from time to time reasonably request or that may be reasonably required to permit the Administrator to perform its obligations hereunder. (e)If, in performing its duties under this Agreement, the Administrator is required to decide between alternative courses of action, the Administrator may request Instructions from the Client or the Manager as to the course of action desired by it.If the Administrator does not receive such Instructions within two Business Days after it has requested them, the Administrator may, but shall be under no duty to, take or refrain from taking any such courses of action if the Administrator as promptly as possible notifies the Client which course of action, if any, it has decided to take.The Administrator shall act in accordance with Instructions received after such two Business Days except (so long as it has provided the notice set forth in the prior sentence) to the extent it has already taken, or committed itself to take, action inconsistent with such Instructions. (f)For the avoidance of doubt and notwithstanding any other provision of this Agreement, the Administrator shall not be responsible for monitoring the investment objectives and restrictions of the Client, nor any function carried out by the Manager nor compliance by the Client with the Fund Documents or Material Agreements, except as specifically required herein. 3.Anti-Money Laundering.The Client acknowledges and agrees that the Client is responsible to ensure that it is in compliance with applicable anti-money laundering rules and regulations and to supervise any anti-money laundering review or monitoring conducted by it or on its behalf.The Client hereby acknowledges that the Administrator shall have no responsibility for performing or monitoring the performance of any anti-money laundering procedures undertaken by the Client and shall have no liability to the Client for any violation of any anti-money laundering rules or regulations. 4.Fees and Expenses. (a)In exchange for the performance of the Services, the Client shall pay to the Administrator the fees set forth on Schedule 4. (b)The Administrator shall be entitled to charge the Client a reasonable administrative closing fee and other fees in accordance with its custody practice for providing assistance with any closing, liquidation, termination or transfer of administrative services to the Client and all related costs and expenses related thereto, in accordance with Schedule 4. (c)The Administrator shall not be required to incur for its own account, and shall be reimbursed by the Client for, or cause to be paid by the Client directly, any unanticipated costs and out-of pocket expenses reasonably incurred on behalf of the Client including, but not limited to, formation costs, consultancy fees, interest charges, fees and expenses of attorneys and auditors, taxes and governmental fees, any expenses (including clerical expenses) of issue, redemption/withdrawal or transfers of shares or interests (as the case may be) in the Client, pricing services, expenses of printing and distributing reports, notices and proxy materials for Investors, all charges for courier services, postage, telephone and faxing incurred by the Administrator in the proper performance of its duties under this Agreement, expenses of printing 2 reports and other documents, costs of attending Directors’ or Investors’ meetings, expenses of printing and distributing Fund Documents and listing particulars (if any), expenses of convening and holding Investors’ meetings, insurance premiums and any other expenses which may be properly payable by the Client.Notwithstanding the foregoing, the Administrator shall pay its own personnel and overhead and all recurring, anticipated out-of pocket costs and expenses arising from the performance of the Services under this Agreement.The Administrator shall document such costs and out-of-pocket expenses and provide such documentation to the Client upon request. (d)If the Services to be provided under this Agreement include providing a corporate secretary to the Client, in respect of the provision of the services of corporate secretary, if any, set out in Schedule 3, the Administrator will hire a third party vendor to perform such services and will bill the Client at the Administrator’s cost. (e)All amounts payable by the Client to the Administrator hereunder shall be paid together with all applicable sales and other goods and services taxes but otherwise free and clear of and without deduction or set-off of any amount in respect of taxes or any other amount whatsoever. (f)The Client shall establish with the Custodian a non-interest bearing deposit account (the “Operating Account”) entitled “LaSalle Bank National Association, as Administrator on behalf of DMR Mortgage Opportunity Fund – Operating Account”.The Client may direct the Custodian to invest funds on deposit in the Operating Account in investments selected by the Client.On a monthly basis, the Client will authorize the Administrator to deduct from the Operating Account the fees and expenses payable or reimbursable to the Administrator hereunder and the Administrator may so instruct the Custodian from time to time.On or prior to the first date on which any such fees or expenses shall be due hereunder, the Client shall issue to the Custodian a standing order authorizing the Custodian to comply with such instructions of the Administrator. 5.Other Activities.The Services provided by the Administrator to the Client hereunder are not exclusive to the Client.The Administrator currently renders and, during the term of this Agreement, the Administrator may render, fund administration services and other services to other clients including funds that may compete with the Client. 6.Delegation.The Administrator may, in its sole discretion, delegate to or sub-contract with any
